department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil egen w o t i n i a c tate a dear we have considered your letter dated date in which you request rulings on the application of sec_501 and sec_511 of the internal_revenue_code the code to your plan to distribute your assets upon your dissolution facts you represent that you are a self-insured trust recognized as exempt under sec_501 of the code as an organization described in sec_501 as a voluntary employees’ beneficiary association veba you provide medical and dental plan benefits to employees of your participating tax-exempt members employers individually referred to herein as the employer and collectively as the employers all claims for benefits are paid from your funds subject_to certain reinsurance agreements for large claims the employers consist of x y and z all of which are tax-exempt entities all of the employers are located in state a due to several significant claims and a relatively low number of employees served your ability to provide cost-effective benefits is deteriorating in order to maintain necessary reserves you have had to increase premiums higher than those typically assessed by other providers offering similar plans but who service many more customers furthermore the cost to you of complying with future regulatory mandates would be high compared to providers offering similar plans consequently your board_of trustees has voted to terminate the trust at the end of the year plan_year you anticipate having excess_assets upon termination your trust agreement states the following upon termination of this trust agreement the trust board shall promptly wind up the affairs of the trust with respect to any other form of termination any and all money and assets remaining in the trust after the payment of expenses shall be used for the continuance of benefits provided by then existing medical and dental plans until such money and assets have been exhausted unless some other_disposition is required under the applicable aws in no event shall any of the remaining money or assets be paid to or be recoverable by any participating municipality your proposal to handle excess_assets upon the termination of your medical and dental plans at the end of year is to enter into an agreement with the employers the plan that would contain the following provisions the fund balance of the trust would be used only to continue to provide participant- employees of employers in the trust as of date year with medical and dental benefits after termination until the fund balance is exhausted no employer would have a legal right to a reversion of assets either under the internal_revenue_code or under the agreement with the trust employers must use their allocated share of the trust fund balance for the following purposes o o obtain group medical or dental insurance plan coverage as applicable for employees of the employer or provide self-insured medical or dental benefits through a third-party administrator for employees of the employer the employer must submit information to the trust about each group_insurance plan or self-insured plan providing sick or accident benefits upon verifying that the group_insurance plan or self-insured plan would provide sick or accident benefits for the participant-employees of the employer the trust would draw a check in the name of the group plan insurer or third-party administrator participant plan and mail the check directly to the insurer or third-party administrator employers will be required to agree that benefit plan arrangements paid for with the trust’s fund balance may not provide disproportionate benefits for officers or highly-paid employees of each employer each employer must acknowledge that the irs may audit the employer to ensure that the employer applied its share of the fund balance to pay benefits consistent with the terms of the agreement e e the party providing group medical or dental insurance plan coverage or acting as the third-party administrator of a self-insured plan would be required to agree that any monies paid to such group insurer or third-party administrator by the trust could not revert to the employer any failure to comply with the terms of the agreement would cause the employer to forfeit any right to application of its share of the fund balance after payment of all administrative expenses and claims of the trust the trust’s fund balance would be allocated among employers on the following basis e e e by line of coverage ie medical and dental using total contributions by all employers over the last five years of the trust as the denominator and total contributions by employers for each line of coverage over the last five years of the trust as the numerator determine each employer's share of the fund balance per line of coverage using total contributions by all employers during the last five years as the denominator and the employer’s total contributions during that period as the numerator if an employer does not provide medical or dental benefits after termination of the trust or fails to meet the conditions of participation under the termination agreement that employer's share would be allocated among other employers on a pro-rata basis based on their total contributions to the trust for such benefits over the past five years rulings requested you have requested the following rulings adopting and implementing the plan will not adversely affect your tax-exempt status as an organization described in sec_501 of the code adopting and implementing the plan will not cause you to incur unrelated_business_income_tax under sec_511 of the code law sec_501 of the code provides for the exemption from federal_income_tax of voluntary_employees'_beneficiary_associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 defines sick_and_accident_benefits for purposes of sec_501 as amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or injury to a member or a member’s dependent such benefits may be provided through reimbursement to a member or a member's dependent for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sec_1_501_c_9_-4 provides generally that no part of-the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 - sec_1_501_c_9_-4 provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications sec_512 provides that in the case of an organization described in paragraph or of sec_501 exempt_function income’ includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set- aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with its exempt_purpose sec_512 provides that generally for organizations described in paragraph or of sec_501 a set-aside may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a for post- retirement medical benefits sec_512 provides that subparagraph a e does not apply to an organization if substantially_all of the contributions to such organization are made by employers who were exempt from tax under chapter of the code throughout the 5-taxable year period ending with the table year in which the contributions are made analysis first you have requested a ruling on whether the adoption and implementation of the plan will adversely affect your tax-exempt status as an organization described under sec_501 pursuant to sec_1_501_c_9_-4 a voluntary employees’ beneficiary association will jeopardize its exempt status under sec_501 if any part of its net_earnings inures to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1 c - pursuant to sec_1_501_c_9_-4 it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer you represent that after you terminate the trust and pay administrative expenses and liabilities the remaining fund balance of the trust will be used to make pre-payments on group plans or to the self-insured plan’s third-party administrator that would benefit the employers’ participant- employees of the veba the employers would not receive distributions of cash or other assets under the plan instead you would send checks directly to the employer's group plan or third- party administrator providing benefits as described in sec_1_501_c_9_-3 these checks would be drawn only after you verify information regarding the group plan or self-insured plan and its cost in order for an employer to receive an allocable share of the fund balance it must agree to and comply with the terms of the plan the plan provides that the fund balance of the trust will be used only to continue to provide participant-employees of employers in the trust as of date year with sec_501 benefits after termination until the fund balance is exhausted and that no employer will have a legal right to a reversion of assets employers will be required to agree that benefit plan arrangements paid for with the trust's fund balance may not provide disproportionate benefits for officers or highly paid employees of the employer further the party providing group medical or dental insurance plan coverage or acting as the third-party administrator of a self insured plan would be required to agree that any monies paid to such group insurer or third-party administrator by the trust could never revert to the employer thus because you will use the fund balance to pre-pay the group plan insurers or third-party administrators secured_by the employers to provide medical and dental benefits permitted under sec_501 of the code with no disproportionate benefit inuring to any person and because none of the trust's assets will revert back to any employer we conclude that this transaction will not jeopardize your tax-exempt status under sec_501 second you have requested a ruling on whether the transfers will result in liability for unrelated_business_income_tax under sec_511 the transfers described above will not in and of themselves result in unrelated_business_income_tax under sec_511 the unrelated_business_taxable_income of a veba is determined pursuant to sec_512 including sec_512 and sec_1_512_a_-5t however pursuant to sec_512 sec_512 does not apply to a veba such as the trust if substantially_all of the contributions to the veba are made by employers who were exempt from tax under chapter of the code throughout the 5-taxable year period ending with the taxable_year in which the contributions are made you represent that the contributing employers x y and z are tax exempt entities and that substantially_all of the contributions to trust are made by employers who were exempt from tax under chapter of the code throughout the 5-taxable year period ending with the taxable_year in which the contributions are made accordingly unrelated_business_taxable_income of trust is computed without regard to sec_512 rulings based on the information submitted we rule as follows adopting and implementing the plan will not adversely affect your tax-exempt status as an organization described in sec_501 of the code adopting and implementing the plan will not in and of itself cause you to incur unrelated_business_income_tax under sec_511 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
